Citation Nr: 9932733	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  94-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of an eye 
injury, claimed as a detached retina.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946 and from October 1950 to September 1951.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1993, in which 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for residuals of 
an eye injury, claimed as a detached retina.  The veteran 
subsequently perfected an appeal of that decision.  A video 
conference hearing on this claim was held on September 8, 
1999, before George R. Senyk, who is a member of the Board 
and was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In July 1996 and February 1999 decisions, this case was 
remanded to the RO, on the latter occasion specifically for 
the purpose of scheduling a hearing.  The case is now back 
before the Board for appellate consideration.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence is needed prior 
to further consideration of the veteran's claim.  At the 
September 1999 videoconference hearing before a member of the 
Board, the veteran's accredited representative stated that a 
treatment record/medical assessment pertaining to the 
veteran's eye disorder was to be forwarded to the Board along 
with a waiver of initial RO review.  See 38 C.F.R. 
§ 20.1304(c) (1999).  The piece of evidence in question is 
not specifically identified beyond being associated with the 
Beckley VA medical center, but the Board finds that the VA 
took constructive possession of this evidence based on its 
identification at the hearing as part of the record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Subsequently in the 
hearing transcript it appears that a December 1996 eye 
examination report requested by the Beckley VA medical center 
is to be sent, but because it is already of record, such 
action is not required.  A further review of the transcript 
of the hearing includes no additional clarification as to 
whether the initial record mentioned by the veteran's 
accredited representative is in fact the December 1996 
examination report that was already of record.  No 
documentation connected with the veteran's claim has been 
received by the Board since the September 1999 hearing.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, the case is REMANDED to the RO for the following:

1.  The RO should notify the veteran and 
his accredited representative that if 
they have any additional lay or medical 
evidence they wish to submit to support 
the veteran's claim they may do so, 
particularly evidence they may have 
obtained which is in the claims file.  
This specifically includes any evidence 
identified by the veteran's 
representative at the veteran's September 
8, 1999, hearing.

2.  After the development requested above 
is completed, along with any additional 
development that the RO deems necessary, 
the RO should again review the record and 
consider all the additional evidence.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

